DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Response to Arguments
Applicant’s argument, with respect to the rejection of claim 15 under 35 U.S.C 102(a)(1) as being anticipated by Otsubo (U.S. 4,479,848) (particularly the argument that Otsubo does not disclose “the mask layer covers at least 90% of the material to be etched.” because the mask layer is not illustrated in Otsubo’s Figure 3) has been fully considered and is persuasive.  The rejection of claim 15 under 35 U.S.C 102(a)(1) as being anticipated by Otsubo (U.S. 4,479,848) has been withdrawn. 



  Applicant’s arguments, see pages 7-8 of the response, filed 08/10/2022, with respect to the rejection(s) of claim(s) 1-7 and 9-14, 16-20 under 35 U.S.C. § 102(a)(1) as being unpatentable over U.S. Pat. No. 4,479,848 (Otsubo) (particularly the argument that the feature of “a processor configured to perform image processing techniques on the images so as to identify one or more pixels in the images that correspond to a location of at least one feature on the substrate and to measure a reflectivity signal from the one or more pixels, wherein the processor is configured to modify the plasma etch process in response to the measured reflectivity signal at the location, and wherein the one or more pixels have an area smaller than a size of the feature on the substrate.”, as recited in amended claim 1, and “applying image processing techniques to the images so as to identify one or more pixels in the images that correspond to a location of at least one feature on the substrate and to measure a reflectivity signal at the location one or more pixels, wherein the one or more pixels have an area smaller than a size of the feature on the substrate”, as recited in amended claim 7, are not taught or suggested by Otsubo because Otsubo is not identifying pixels at a location and measuring the reflectivity signal from those pixels since Otsubo scans an entire wafer, as shown in, for example, Otsubo’s Figure 10(c)) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 1-2, 3-14, 16-20 under 35 U.S.C 103 is made in view of previously cited primary reference of Otsubo (U.S. 4,479,848), secondary reference of Tuitje et al (US 2018/0286643) and newly cited secondary reference of Miller et al (US 2017/0062290) as set forth in detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim(s) 1-3, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al (US 4,479,848) in view of Miller et al (US 2017/0062290)
   Otsubo discloses an apparatus for plasma etching a substrate (see abstract), the apparatus comprising: a chamber 12 (col 4, lines 26-30)
  a substrate support 14 disposed within the chamber having a support surface for supporting the substrate 15 to be plasma etched (col 4, lines 42-53)
  a lamp 24/a white light illumination source for illuminating a region of the substrate 15 during a plasma etch process, wherein the illumination source is mounted to illuminate the region of the substrate with an incident light beam having an angle of incidence of less than about 10 ° with respect to normal of the support surface of the substrate support 14 (col 6, lines 1-31, fig. 3)
 a camera 19 arranged to take successive images of the region illuminated by the illumination source 24 (col 7, lines 40-50, fig. 3), wherein the white light illumination source 24 and the camera 19 are disposed opposite the chamber 12 from the support surface thereby facing the support surface 14 (fig. 3), and wherein light received by the camera 19 is all illuminated on the region of the substrate 15 with the angle of incidence ( col 6, lines 25-35, fig. 3)
a control device/a processor 20 configured to perform image processing techniques on the images so as to identify a location of at least one feature on the substrate and to measure a reflectivity signal from the feature at the location (col 7, lines 5-10, 50-60, fig. 8), wherein the processor 20 is configured to modify the plasma etch process in response to the measured reflectivity signal at the location (col 7, lines 1-10)
  Unlike the instant claimed invention as per claim 1, Otsubo fails to specifically disclose a processor configured to perform image processing techniques on the images so as to identify one or more pixels in the images that correspond to a location of at least one feature on the substrate and to measure a reflectivity signal from the one or more pixels, wherein the processor is configured to modify the plasma etch process in response to the measured reflectivity signal at the location, and wherein the one or more pixels have an area smaller than a size of the feature on the substrate
  Miller discloses a method for detecting endpoint for an etching operation employing a plasma processing apparatus, the apparatus comprises: a chamber ( page 2, para 0015), a controller/a processor configured to perform image processing techniques on the images so as to identify one or more pixels H1-H13 in the images that correspond to a location of a via/ one feature on the substrate and to measure a reflectivity signal from the one or more pixels H1-H13 ( page 5, para 0045, page 6, para 0047, 0049, page 8, para 0059-0060, figs 1F, 2A, 4A-4E), wherein the controller/processor is configured to detect an etch endpoint/modify the plasma etch process in response to the measured reflectivity signal at the location (page 6, para 0047, page 8, para 0060, fig. 2A)  and wherein the one or more pixels H1-H13 have an area smaller than a size of the feature on the substrate ( page 3, para 0031-0032, page 8, para 0059-0060, figs 4D, 4E)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a controller/processor configured to perform image processing techniques on the images so as to identify one or more pixels in the images that correspond to a location of at least one feature on the substrate wherein the one or more pixels have an area smaller than a size of the feature on the substrate in Otsubo’s apparatus to capture the emerging pattern of infinitesimally small dimensions and match the emerging pattern to a reference pattern captured at the same angle in a more reliable fashion and to allow precise detection and matching of the pattern emerging during the active etching operation as taught in Miller ( page 2, para 0017-0018)
Regarding claim 2, the modified reference of Otsubo would have disclosed that the processor 20 is configured to modify the plasma etch process in response to a change in the measured reflectivity signal at the location (col 7, lines 5-10, 55-65, col 8, lines 1-10)
Regarding claim 3, the modified reference of Otsubo would have disclosed that the angle of incidence is less than about 5 ° with respect to the normal of the surface of the substrate support 14 (fig. 3)
Regarding claim 4, the modified reference of Otsubo would have disclosed that the apparatus further comprising a lens 18/an optical arrangement arranged to focus light emitted by the illumination source 24 onto the substrate (col 4, lines 30-40, fig. 3)
Regarding claim 5, the modified reference of Otsubo would have disclosed that the apparatus further comprising an optical filter positioned to filter selected wavelengths of light entering the camera (col 5, lines 1-5, fig. 3) 
Regarding claim 6, the modified reference of Otsubo would have disclosed that the image processing techniques comprise image pattern recognition (col 7, lines 50-60)

Claim(s) 7, 9-13, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al (US 4,479,848) in view of Miller et al (US 2017/0062290)
Otsubo discloses a method of plasma etching a substrate, the method comprising the steps of:
using a lamp 24/white light illumination source to illuminate a region of the substrate 15 to be plasma etched with an incident light beam, wherein all light used to illuminate the region of the substrate has an angle of incidence of less than 10° with respect to normal of a front surface of the substrate (col 6, lines 1-31, fig. 3)
using a camera 19 to take successive images of the region being illuminated during a plasma etch process (col 7, lines 40-50, fig. 3)
  applying image processing techniques to the images so as to identify a location of one feature 46 on the substrate and to measure a reflectivity signal at the location (col 5, lines 5-20, figs 4, 5c)
 modifying the plasma etch process in response to the measured reflectivity signal at the location (col 7, lines 1-25)
 Unlike the instant claimed invention as per claim 7, Otsubo fails to specifically disclose applying image processing techniques to the images so as to identify one or more pixels in the images that correspond to a location of at least one feature on the substrate and to measure a reflectivity signal at the one or more pixels, wherein the one or more pixels have an area smaller than a size of the feature on the substrate
 Miller discloses a method for detecting endpoint for an etching operation comprises a step of applying image processing techniques to the images so as to identify one or more pixels H1-H13 in the images that correspond to a location of at least one via/feature on the substrate and to measure a reflectivity signal at the one or more pixels (page 5, para 0045, page 6, para 0047, 0049, page 8, para 0059-0060, figs 1F, 2A, 4A-4E)  and wherein the one or more pixels H1-H13 have an area smaller than a size of the feature on the substrate ( page 3, para 0031-0032, page 8, para 0059-0060, figs 4D, 4E)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otsubo’s method by including a step of applying image processing techniques to the images so as to identify one or more pixels in the images that correspond to a location of at least one feature on the substrate and to measure a reflectivity signal at the one or more pixels, wherein the one or more pixels have an area smaller than a size of the feature on the substrate to capture the emerging pattern of infinitesimally small dimensions and match the emerging pattern to a reference pattern captured at the same angle in a more reliable fashion and to allow precise detection and matching of the pattern emerging during the active etching operation as taught in Miller ( page 2, para 0017-0018)
  Regarding claim 9, the modified reference of Otsubo would have disclosed that the angle of incidence is less than about 5 ° with respect to the normal of the front surface of the substrate support 14 (fig. 3)
Regarding claim 10, the modified reference of Otsubo would have disclosed that the incident light beam is substantially normal to the front surface of the substrate 15 (fig. 3)
Regarding claim 11, the modified reference of Otsubo would have disclosed that the camera 19 detects light reflected from the substrate at a detection wavelength, and light emitted by the illumination source 24 has a higher intensity at the detection wavelength than light emitted by the plasma of the plasma etch process at the detection wavelength (col 6, lines 25-40, 45-60)
Regarding claim 12, the modified reference of Otsubo would have disclosed that the image processing techniques comprise image pattern recognition (col 7, lines 50-60)
Regarding claim 13, the modified reference of Otsubo would have disclosed that prior to the plasma etch process the substrate comprises the front surface comprising area 31 comprises of aluminum and area 32 comprises of different material (photoresist) (col 5, lines 10-15), which reads on the substrate comprises the front surface comprises at least two areas having different reflectivity properties
Regarding claim 14, the modified reference of Otsubo would have disclosed that the substrate comprises a mask layer 32 (photoresist) partially covering a material 31 (aluminum) to be etched (col 5, lines 10-15), which reads on the mask layer has a different reflectivity property to the material to be etched.
Regarding claim 16, the modified reference of Otsubo would have disclosed applying image processing techniques to a reference image taken by the camera to identify the location of the feature 46 (col 5, lines 5-15), measuring a reference reflectivity signal at the location of the feature 46 in the reference image (col 5, lines 40-55) and comparing the reference reflectivity signal with a reflectivity signal measured at the location of the feature 46 on successive images (col 5, lines 50-65)
Regarding claim 17, the modified reference of Otsubo would have disclosed that identifying the location of the feature 46 comprises locating a reference pattern 47 and determining the location of the feature 46 relative to a location of the reference pattern 47 (col 5, lines 5-20, figs 5(a)-5(c)) 
Regarding claim 18, the modified reference of Otsubo would have disclosed that the reflectivity signal is a colour of reflected light (col 6, lines 28-35) 
Regarding claim 19, the modified reference of Otsubo would have disclosed terminating the plasma etch process in response to a change in the reflectivity signal at the location (col 7, lines 1-12) 
Regarding claim 20, the modified reference of Otsubo would have disclosed that the feature 46 is a trench/via, and wherein the substrate is a wafer (col 5, lines 5-15, fig. 5(c)) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al (US 4,479,848) in view of Miller et al (US 2017/0062290) as applied to claim(s) 7, 9-13, 14-20 above and further in view of Tuitje et al (US 2018/0286643)
The features of claim 7 are set forth in paragraph 5 above. Unlike the instant claimed invention as per claim 8, Otsubo and Miller fails to disclose the limitation of wherein the region being illuminated has an area in the range of 0.75 to 100 mm2


Tuitje discloses a method for in-situ etching monitoring comprises a step of illuminating a region 114 on the substrate, wherein the region 114 has an adjusted area in the range of 10 to 90 mm2 (page 3, para 0038)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Otsubo and Miller by including the region being illuminated having an adjusted area in the range of 0.75 to 100 mm2 to ensure good signal as taught in Tuitje (page 3, para 0038)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim. The reason for the indication of allowable subject matter in claim 15 has been stated in paragraph 3 above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713